Elias Robledo and s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 22, 2014

                                      No. 04-14-00195-CV

           RJ MERIDIAN CARE OF ALICE, LTD. a/k/a Meridian Care of Alice,
                                 Appellant

                                                v.

     Elias ROBLEDO and Eleal E. Robledo, Individually and as Heirs/Administrators and
            Representatives of The Estate of Adelaida Ortiz Robledo, Deaceased,
                                         Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-07-52422-CV
                        Honorable Richard C. Terrell, Judge Presiding

                                         ORDER
       Appellees’ brief in this accelerated appeal was originally due May 12, 2014; however, the
court granted an extension of time until May 22, 2014 to file the brief. Appellees have filed a
request for an additional thirty days to file the brief.

        We grant the motion and order appellees’ brief due June 23, 2014. Appellees are is
advised that no further extensions of time will be granted absent a motion that
(1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court